Title: John J. Coleman to James Madison, 16 June 1833
From: Coleman, John J.
To: Madison, James


                        
                            
                                Dr sir
                            
                            
                                
                                    Nelson County
                                
                                June 16th 1833
                            
                        
                        You have probably been informed by Mr Jno., H, Lee of Kentucky of an arrangement which he made with me, in
                            relation to my paying you some money. He sent you by me $400 & requested me to advance six or eight hundred more,
                            which he would replace to me on my return, The business has been delayed in consequence of my funds not being ready when I
                            came. I have now $800 in the hands of Doct H, N, Coleman of this County, which you can get on application, There are also
                            400 dollars in Richmond which he will have brought up by the first safe opportunity. If you will send to him at any time
                            he will pay you the $800 and give a draught to Richmond for the ballance; or if you prefer waiting he will inform you by
                            letter as soon as he gets it from Richmond. Respectfully Yrs
                        
                            
                                Jno. J. Coleman
                            
                        
                    P S You will find Doct Colemans on the road between Charlottesville & Lynchburg, 30 miles from the former placeP S I expect shortly to set out to Kentucky. In case you should wish to write to Doct Coleman Direct to Mount Horeb
                                post office Nelson County.